IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HARRY J. LAFFERTY, MICHAEL D.            : No. 878 MAL 2017
KIRN, ROBERT T. KIRN, JOHN J.            :
ROEDELL, JOHN M. FERRIS, AND             :
ROBERT F. FERRIS,                        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                   Petitioners           :
                                         :
                                         :
             v.                          :
                                         :
                                         :
THOMAS D. FERRIS,                        :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.